NUMBER 13-08-00117-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE ANTONIO BEJARAN, JR.



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Antonio Bejaran, Jr., filed a petition for writ of mandamus in the above
cause on March 3, 2008.  This petition for writ of mandamus was originally filed in this
Court as a criminal, rather than civil, cause.  Based on recent analysis from the Texas
Court of Criminal Appeals, however, we will transfer this matter to our civil cause number
13-08-00630-CV, and will consider it therein.  See In re Johnson, No. AP-75,898, slip. op.
¶ 22 (Tex. Crim. App. Oct. 29, 2008) (orig. proceeding), available at
http://www.cca.courts.state.tx.us/OPINIONS/HTMLOPINIONINFO.ASP?OPINIONID=17534.  Therefore, this criminal cause is hereby DISMISSED.  

								PER CURIAM

Do not publish.  See Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and filed
this 12th day of November, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).